Citation Nr: 1028174	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  04-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO).

In May 2008, the Board denied entitlement to service connection 
for posttraumatic stress disorder.  The Veteran appealed the 
denial to the United States Court of Appeals for Veterans Claims 
(Court).  In April 2009, the Veteran and the Secretary of VA 
(parties) determined that there were VA treatment records dated 
prior to the May 2008 Board decision that had not been associated 
with the claims file, and VA should have obtained the records 
prior to issuing the May 2008 decision.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  That same month, the Court granted 
the joint motion.  The case has been returned to the Board for 
further appellate review. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As stated in the Introduction, the parties determined that VA 
should have obtained the outstanding VA treatment records prior 
to issuing the Board's May 2008 decision.

Additionally, part of the records received from the Social 
Security Administration were VA treatment records from the 
Spokane, Washington, VA Medical Center dated as early as November 
1999 but no later than December 1999.  An attempt to obtain any 
other outstanding records pertaining to treatment for a 
psychiatric disorder at that facility should be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment of all medical 
care providers who have treated him for 
posttraumatic stress disorder.  After the 
Veteran has signed any necessary releases, 
all outstanding records should be obtained 
and associated with the claims folder, unless 
they are already part of the claims file.  
All attempts to procure records must be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file, and the appellant and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow them the opportunity to obtain and 
submit those records for VA review.

2.  The RO must attempt to obtain any 
outstanding VA treatment records related to 
psychiatric treatment since January 2008 from 
the Seattle, Washington, VA Medical Center; 
any VA treatment records related to 
psychiatric treatment since November 1999 
from the Spokane, Washington, VA Medical 
Center; and any records not previously 
secured from the Vista Puget Sound VA Medical 
Records System.

3.  The RO is free to do any additional 
development it deems is warranted.

4.  Thereafter, the RO must readjudicate the 
claim of entitlement to service connection 
for posttraumatic stress disorder.  If the 
claim remains denied, the Veteran and his 
representative must be issued an appropriate 
Supplemental Statement of the Case and 
provided the opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

